t c memo united_states tax_court minnesota lawyers mutual_insurance_company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date myron l frans for petitioner john c schmittdiel for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioner’s federal income taxes as follows taxable_year deficiency dollar_figure big_number big_number -2 - the sole issue for decision is what portion of petitioner’s reserves for unpaid_losses and related loss adjustment expenses unpaid loss_reserves should be included in its computation of losses_incurred as defined in sec_832 b unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which are incorporated by this reference petitioner petitioner minnesota lawyers mutual insurance co was incorporated in minnesota on date as a mutual property and casualty insurance_company petitioner was formed after a task force of the minnesota state bar association recommended the establishment of a self-insured program for professional liability insurance for practicing lawyers in minnesota before petitioner wrote exclusively professional liability insurance in minnesota in petitioner began expanding its operations outside minnesota and offering a commercial multiple-peril policy throughout its existence however petitioner has sold primarily professional liability insurance policies for lawyers state-imposed requirements since its incorporation in petitioner has been regulated by the minnesota department of commerce the department petitioner's affairs practices and financial condition are periodically subject_to examination by the department’s insurance division rach year petitioner is required to file with both the department and the national association of insurance commissioners naic a copy of its naic annual_statement and to deliver a statement of actuarial opinion regarding the adequacy of its reserve levels at all times relevant to this case petitioner complied with these requirements throughout its existence petitioner was required under minnesota state law to maintain a minimum surplus of dollar_figure million ’ petitioner’s karly financial problems and remedial actions between and petitioner’s reported surplus deteriorated from dollar_figure to dollar_figure petitioner’s audited financial statements for issued by ernst whinney on date restated petitioner’s date surplus as dollar_figure and noted that petitioner did not meet the surplus level required by minnesota statutes ' petitioner's surplus is the excess of its assets over its liabilities which include the amounts estimated to be necessary to satisfy its obligations for unpaid_losses and allocated loss expenses as a liability item on petitioner's balance_sheet its loss_reserves directly reduce petitioner's surplus in the mid-1980’s the department began examining petitioner’s financial condition and criticized petitioner for its inadequate surplus loss reserving practices and reinsurance arrangements petitioner began to take a variety of steps to improve its financial condition in as part of its plan to improve its operations and reduce expenses petitioner hired timothy gephart gephart as vice president of claims under gephart’s direction petitioner began the process of developing a claims procedure manual and eventually hired two additional employees in its claim department in late or early petitioner doubled from dollar_figure to dollar_figure its minimum reserve for each claim received in petitioner established a new bulk reserve for adverse loss development in the department approved two premium increases for petitioner on date the department’s commissioner ordered a special examination of petitioner and appointed a special examiner to perform operations audits and underwriting procedures ina date report to the department’s commissioner the special examiner stated that even though petitioner’s date adjusted surplus was only dollar_figure initially petitioner had no claim department but instead relied on an outside law firm to manage its claims as of date the adverse loss reserve had reached a level of dollar_figure -5- he did not recommend that petitioner be made a candidate for rehabilitation because of petitioner’s actions to increase its premiums and reserves and to obtain additional paid-in capital the special examiner continued to review petitioner's activities until date in as part of its regular triennial examination of insurance_companies the department conducted an examination of petitioner for its year of operation its report issued date found no reasons to recommend increased oversight by the department but made several recommendations for operational improvements that were later implemented by petitioner with respect to petitioner’s loss_reserves the department accepted petitioner’s estimates but stated it should be noted that due to the short history of petitioner the lack of credible industry data for this single line claims made coverage coupled with the volatility of the severity and frequency of claims the ultimate loss development could vary substantially from the amounts reserved in an examination for the 5-year period ended date the department declared petitioner’s loss_reserves to be adequate the department’s examination included a review of petitioner’s claim department procedures for which the department made only one minor recommendation the department recommended that petitioner establish a separate reserve_account for unallocated loss adjustment continued -6- for and petitioner submitted its annual statements to the department and they were accepted without any further review or examination summary of petitioner’s operating experience petitioner's surpluses as reported on its annual statements for the years through were as follows year surplus dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' adjusted by the department’s commissioner to dollar_figure beginning in and continuing through the years in issue petitioner declared dividends to its policyholders petitioner's declared dividends for the years through stated as continued expenses petitioner established such an account for its first report year after the department’s examination_report was received -j- dollar amounts and as a percentage of premiums_paid were as follows percentage year amount of premiums dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number during the years in issue petitioner’s operations expanded between and the number of attorneys insured by petitioner increased from big_number to big_number the number of law firms insured by petitioner increased from big_number to big_number the number of policies issued by petitioner increased from big_number to big_number and the amount of net_premiums written by petitioner increased from dollar_figure to dollar_figure a m best rating for the years in issue petitioner received an a excellent rating from a m best best in its reports for petitioner’s year the best report and for petitioner’s year the best report best states that among petitioner’s positive rating factors is the fact that a m best best rates the financial condition of property and casualty insurers each year ratings are based on the insurer’s prior year’s activity -8- petitioner’s pricing and reserving are conservative by industry standards the and best reports also state somewhat offsetting these positive rating factors is a concentration of underwriting risk as the company is primarily a one state one line writer and is subject_to changes in insurance regulation and judicial climate the best report states favorable underwriting gains continued for the tenth consecutive year in despite a high frequency claim year underwriting_income benefitted from the take down of approximately dollar_figure million of redundant reserves from prior report years this reduction has been a consistent pattern since emphasis added additionally in regard to petitioner's reserve quality the best report concludes the company's carried loss reserve position is strong with significant accident_year redundancies recorded over the last ten years reflective of the very conservative reserving practices and commitment to reserve adequacy management believes that professional liability is a very volatile line_of_business so they reserve very conservatively in the early years of development and retire any redundant reserves after claims are more seasoned and predictable given the volatility and the low mathematical credibility of the company's development patterns this course of action insures that reserves set_aside by report year will be adequate to cover future development therefore despite annual reductions on old report years the company continues to be very conservatively reserved emphasis added similarly the best report states bulk reserves on years prior to which were deemed redundant were reduced by dollar_figure million last year this take down of reserves has been a consistent pattern since emphasis added -9-- petitioner’s liability for policy claims since petitioner has written professional liability insurance policies on a claims-made basis under such policies petitioner is liable only for claims that are made and reported during the effective dates of a policy for example if an insured was covered by a policy effective january through date the insured would have professional liability protection for claims made and reported during that policy year if the insured terminated insurance coverage effective date any claims made thereafter would not be covered unless the insured purchased an extended reporting_period endorsement ere petitioner's loss_reserves process petitioner annually determines its loss and loss adjustment expense reserves loss_reserves for purposes of reporting such amounts on the naic annual_statement particularly schedule p thereto petitioner’s total unpaid loss reserve comprises two components an incurred loss case reserve case reserve anda ’ from until petitioner offered its insureds the opportunity to purchase ere’s with an unlimited tail period in order to receive this type of coverage the insured was required to purchase a policy endorsement that provided for extended coverage for claims that were made and reported after the claims-- made policy period had expired since petitioner has offered to its insureds ere’s with up to five annual renewals that provide only for a 1-year extended reporting_period --10- reserve for adverse loss development adverse development reserve case reserve petitioner’s case reserve is the aggregate of the amounts determined by petitioner’s claim department to represent the company’s total exposure for each claim upon receiving a claim petitioner’s claim department conducts an investigation to determine petitioner’s potential liability and damages resulting from the claim based upon this claim investigation petitioner establishes a case reserve during the years in issue petitioner reserved a minimum of dollar_figure for each claim when it was received petitioner seeks to estimate its exposure for each claim more firmly by reviewing each claim at least three times shortly after it is reported days days and days after being reported ultimately petitioner closes approximately one-half of all claims received without making any payments the case reserve includes two components indemnity and expenses the indemnity component of the case reserve includes judgments settlements and plaintiff’s attorney’s fees the expense component of the case reserve includes fees charged by an attorney retained by petitioner to defend claims and all expenses_incurred by petitioner or with petitioner’s consent in the investigation and negotiation of any claims --11- for the years in issue petitioner’s case reserves net of any reinsurance for its professional liability insurance were as follows net case year reserve dollar_figure big_number big_number throughout petitioner’s period of operations petitioner’s claim department was periodically reviewed and examined by either reinsurance companies or the department reinsurance companies reviewed petitioner’s claim department operations to assess petitioner’s overall claim handling procedures for purposes of determining whether to enter into or renew a reinsurance agreement with petitioner the department examined petitioner’s claim department as part of its triennial examination of petitioner’s operations these reports and examinations have generally approved petitioner’s procedures in processing claims and establishing reserves for its case reserves adverse development reserve in addition to the case reserve set by the claim department petitioner’s incurred loss reserve also comprises an the department’s examination for petitioner’s year included a review of petitioner’s claim department procedures there was only one minor recommendation regarding petitioner’s claim department procedures which petitioner implemented after the examination --12 - adverse development reserve the adverse development reserve is established by its ceo and president joseph h bixler bixler and its controller to address the possibility that the reserves set by the claim department might be understated because of the discovery of new information or unforeseeable events this reserve is a bulk reserve rather than one calculated case by case ’ for the years in issue the adverse development reserves when added to petitioner’s case reserves increased petitioner’s total unpaid loss_reserves by amounts ranging from about percent to about percent for estimated claims under dollar_figure the adverse development reserve includes an amount that represents a percentage of such claims the percentage varies from year to year and reflects at least an element of judgment or subjectivity petitioner operates under the principle that as the claims mature and more information is known about them it can develop a higher expectation of accuracy on its case reserve consequently in computing its adverse development reserve petitioner includes a higher percentage of open claims from the most current claim year and a smaller percentage for each succeeding older year for each year in issue petitioner on its annual_statement petitioner’s adverse development reserve is labeled as bulk ibnr the term ibnr stands for incurred but not reported petitioner did not compute an ibnr reserve because it considered only reported claims in its reserve analysis --13- applied to open claims from the most current claim year a factor that was between roughly and percent this factor was then reduced for each succeeding older claim year ’ for claims over dollar_figure petitioner makes a separate and additional allowance in the adverse development reserve based not upon any percentage factor but rather upon a subjective assessment of the number of such losses and how much they might cost petitioner's adverse development reserves for the years in issue were as follows year amount dollar_figure big_number big_number ' for petitioner included in its adverse development reserve for the first time an additional component unallocated loss expenses unpaid in the amount of dollar_figure petitioner’s reserve experience for each of the years through petitioner's initial estimates of losses turned out to be lower than actual losses for each of the years through petitioner’s for example to compute the adverse development reserve for petitioner applied a factor of approximately percent to its case reserve estimate for open claims a factor of approximately percent for open claims a factor of approximately percent for open claims and so on the adverse development reserve for is the sum of the separately computed adverse development reserve amounts for each year with open claims as of date ‘t the record does not reveal the mechanics of this separate and additional allowance for claims over dollar_figure estimates of losses turned out to be significantly higher than actual losses for example petitioner's estimated loss reserve for claims arising in as stated in its annual_statement was dollar_figure in contrast to the dollar_figure that was initially stated in its annual_statement ’ similarly for each of the years in issue petitioner’s initial estimates of losses stated as a percentage of premiums earned for the year turned out to be much higher than actual losses for example as of the end of petitioner estimated that it would pay out in net_loss and loss expenses on claims percent of the premiums earned for that year by the end of petitioner had revised that figure to percent and by the end of petitioner had further revised that figure to percent ’ petitioner’s reserves for claims arising in the years through as originally reported and as adjusted as of the time petitioner completed its annual_statement were as follows as originally as estimated on year reported annual_statement dollar_figure dollar_figure big_number big_number big_number big_number ‘3 the following table sets out petitioner's estimated percentage of premiums earned that would be paid out in losses and loss expenses net of reinsurance initially and as later continued --15- for the years in issue petitioner’s reserve analyses show redundancies excesses in itss case reserves in the following amounts year redundancy dollar_figure big_number big_number petitioner’s reporting of loss_reserves for annual_statement purposes fach year pursuant to state law petitioner appoints a gualified actuary before yearend for purposes of obtaining a loss reserve opinion for that year shortly after yearend petitioner estimates its final unpaid loss reserve and submits material to the qualified actuary for purposes of the actuary’s review for its loss reserve opinion each february the gualified actuary issues her statement of actuarial opinion regarding petitioner’s loss reserve each march petitioner files its annual_statement with the department and the naic continued adjusted year of estimate loss_year -1 petitioner then files its federal_income_tax return for each of the years in issue petitioner used on its annual_statement the same unpaid loss reserve estimate that it presented to its appointed actuary for review and also used this same estimate on its federal_income_tax return statements of actuarial opinion petitioner’s actuarial opinion for the witcraft opinion was prepared by susan e witcraft witcraft of milliman robertson inc the witcraft opinion states that petitioner’s carried reserves met the requirements of the insurance laws for the state of minnesota were computed in accordance with the standards of practice issued by the actuarial standards board including the casualty actuarial society's statement of principles regarding property and casualty_loss and loss adjustment expense reserves and made reasonable provision for all unpaid loss and loss expense obligations in her actuary’s report witcraft explained that she had projected ultimate losses using six methods the paid loss development method the incurred loss development method both unadjusted and adjusted for an apparent increase in reserve adequacy the reserve development method both unadjusted and adjusted for an apparent increase in reserve adequacy and the average claim cost method the report states that on the basis --l17- of these projections she selected estimates of petitioner’s ultimate losses the report states that witcraft’s best estimate of the reserve for petitioner’s unpaid_losses and loss adjustment expenses net of reinsurance was approximately dollar_figure million the report specifically notes that witcraft’s best estimate was significantly lower than petitioner’s booked reserve of dollar_figure million for and patricia a teufel teufel of kpmg peat marwick issued petitioner’s statements of actuarial opinion the teufel opinions the and teufel actuarial reports that accompanied the teufel opinions each state that her evaluation of petitioner’s loss reserve was made using the paid development method the incurred development method and the ‘4 in exhibits accompanying her report susan e witcraft witcraft noted that for there was a dollar_figure aggregate redundancy in petitioner’s booked net reserve comprising redundancies with respect to petitioner’s booked net reserves for preceding years in the following amounts year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number --18- bornhuetter-ferguson method ’ the teufel opinions state that petitioner’s carried reserves meet the requirements of minnesota insurance laws were computed in accordance with accepted loss reserving principles and standards and make reasonable provision for all of petitioner’s unpaid loss and loss expense obligations in addition teufel’s and reports each provide a range for petitioner’s unpaid loss_reserves as well as recommended point estimates for teufel’s range for reserves net of reinsurance extends from dollar_figure to dollar_figure and her point estimate is dollar_figure for teufel’s range is from dollar_figure to dollar_figure and her point estimate is dollar_figure reinsurance during the years in issue petitioner purchased reinsurance coverage from reinsurance companies before date petitioner retained percent of the insurance coverage for claims up to dollar_figure ceding to reinsurers all losses greater than this amount from date to date petitioner increased its retention levels to include in addition to percent retention of losses up to dollar_figure percent of losses greater than dollar_figure up to dollar_figure on ' the bornhuetter-ferguson method is an actuarial technique widely used for long-tailed lines of insurance like professional malpractice see utah med ins association v commissioner tcmemo_1998_458 -1 q- date petitioner again increased its retention levels to include percent of losses greater than dollar_figure up to dollar_figure in a newsletter to policyholders dated date bixler explained these changes in its reinsurance philosophy as follows if certain reinsured layers are relatively predictable and the company’s financial strength can readily absorb unusual activity in those layers then it may be advisable for the company to retain that portion instead of buying reinsurance on it x x petitioner has pursued a strategy of surplus growth and will soon achieve our immediate goal of dollar_figure meanwhile we have had the opportunity to observe the loss activity in each band of risk and have found many of the lower layers to be relatively stable under various conditions over several years therefore petitioner has progressively assumed a larger share of risk on each claim over the past few years for annual_statement purposes petitioner’s unpaid loss_reserves were shown both gross and net of estimated reinsurance proceeds recoverable similarly petitioner’s appointed actuaries computed both gross and net unpaid loss_reserves but netted out larger amounts of estimated reinsurance proceeds recoverable than did petitioner ’ the differences in petitioner’s estimates of reinsurance proceeds as reflected on schedule f of its annual statements and the actuaries’ estimates as indicated by the difference between the actuaries’ ‘ the record does not explain these variances - gross and net reserve point estimates are shown below in millions of dollars estimates of reinsurance proceeds recoverable petitioner’s actuaries’ year estimate estimate dollar_figure7 dollar_figure petitioner’s tax returns and respondent’s determinations petitioner timely filed forms 1120pc u s property and casualty insurance_company income_tax return for and respondent determined that for each year petitioner overstated its unpaid_losses for professional liability insurance ’ the following table shows the unpaid_losses outstanding at yearend net of reinsurance and before discounting on professional liability insurance as reported by petitioner and as allowed by respondent for each year in issue year reported by petitioner allowed by respondent dollar_figure dollar_figure big_number big_number big_number big_number ‘7 for each year in issue petitioner also claimed losses_incurred with respect to its commercial multiple peril policies as follows 1993--dollar_figure 1994--dollar_figure and 1995--dollar_figure respondent did not adjust the unpaid_losses claimed by petitioner on these policies - opinion i applicable law petitioner as a mutual property and casualty insurance_company must compute its taxable_income under sec_832 see sec_831 taxable_income equals gross_income less allowable deductions see sec_832 gross_income includes amounts earned from investment and underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 a underwriting_income means the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 b insurance_companies are also allowed various deductions under sec_832 including a deduction for losses_incurred as defined in sec_832 sec_832 c losses_incurred generally means with qualifications inapplicable here losses paid net of salvage and reinsurance recovered on insurance contracts during the year plus any increment from the preceding year in discounted_unpaid_losses less any increment from the preceding year in estimated ‘8 although such a deduction would appear potentially duplicative of losses_incurred taken into account in determining underwriting_income under sec_832 the statute specifically prohibits the same item from being deducted more than once see sec_832 -22 -- recoverable salvage and reinsurance sec_832 a unpaid_losses generally means unpaid_losses shown in the annual_statement filed by the taxpayer for the year ending with or within the taxable_year of the taxpayer sec_846 unpaid_losses include any unpaid loss adjustment expenses see sec_832 b the relevant regulations state a in computing losses_incurred the determination of unpaid_losses at the close of each year must represent actual unpaid_losses as nearly as it is possible to ascertain them b losses_incurred every insurance_company to which this section applies must be prepared to establish to the satisfaction of the district_director that the part of the sec_832 a provides in relevant part in general --the term losses_incurred means losses_incurred during the taxable_year on insurance contracts computed as follows to losses paid during the taxable_year deduct salvage and reinsurance recovered during the taxable_year to the result so obtained add all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year and deduct all unpaid_losses on life_insurance contracts plus all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year to the results so obtained add estimated salvage and reinsurance recoverable as of the end of the preceding_taxable_year and deduct estimated salvage and reinsurance recoverable as of the end of the taxable_year -23- deduction for losses_incurred which represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses see sec_846 for rules relating to the determination of discounted_unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company’s experience with similar cases represent a fair and reasonable estimate of the amount the company will be reguired to pay amounts included in or added to the estimates of unpaid_losses which in the opinion of the district_director are in excess of a fair and reasonable estimate will be disallowed as a deduction the district_director may require any insurance_company to submit such detailed information with respect to its actual experience as is deemed necessary to establish the reasonableness of the deduction for losses_incurred sec_1_832-4 and b income_tax regs the validity of these longstanding regulations is well established see eg 69_tc_260 affd 598_f2d_1211 lst cir 65_tc_715 and is not in dispute although the annual_statement methodology is normally controlling for tax purposes when the annual_statement methodology is predicated upon the use of estimates those estimates must be the best possible 57_tc_58 a reserve for unpaid_losses is an estimate of the insurer’s liability for claims that it will be required to pay in future years see 65_tc_897 affd on another issue 571_f2d_514 10th cir unpaid_losses may not be based on estimates of potential losses that might be incurred in future years but instead must - 4a-- be based on the actual_loss_experience of the insurance_company see 88_tc_1050 hospital corp of am v commissioner tcmemo_1997_482 whether the taxpayer’s estimate of unpaid_losses is fair and reasonable is essentially a valuation issue and thus a guestion of fact see hanover ins co v commissioner t c pincite the burden_of_proof is on the taxpayer to substantiate its claimed deduction see rule a 290_us_111 86_tc_298 il the parties’ positions petitioner asserts that its case reserves were established by evaluating the facts of each claim that its adverse development reserves were reasonable given the inherent uncertainty of its case reserve determinations that its unpaid loss_reserves were approved by knowledgeable persons including its expert witness and that respondent's determination including the analysis of his expert is wholly unsupported petitioner argues that factual similarities between the instant case and utah med ins association v commissioner tcmemo_1998_458 favor its position respondent argues that petitioner’s unpaid loss_reserves were not fair and reasonable as they did not represent -2 petitioner’s actual unpaid_losses as nearly as they could be ascertained on brief respondent acknowledges that petitioner’s case reserves are at least facially in compliance with the regulatory requirement that unpaid_losses be calculated based on the facts in each case sec_1_832-4 income_tax regs respondent contends however that petitioner has failed to establish that the portion of its total unpaid loss_reserves represented by its adverse development reserve was necessary or reasonable til expert witnesses the parties each called an expert witness to opine on the reasonableness of petitioner's reserves we evaluate expert opinions in light of all the evidence in the record and may accept or reject the expert testimony in whole or in part according to our own judgment see 304_us_282 112_tc_26 a roger m hayne petitioner’s expert roger m hayne hayne is a consulting actuary in the firm of milliman robertson inc he 1s a member of the american academy of actuaries he holds a although milliman robertson inc is the actuarial firm that provided the witcraft opinion and report for petitioner’s year there is no indication in the record that roger m hayne hayne was involved in the preparation of the witcraft opinion or report -- ph d in mathematics from the university of california riverside and has more than years of actuarial consulting experience in forming his opinion hayne relied primarily on information supplied by petitioner the witcraft opinion and the teufel opinions as well as petitioner’s annual statements and annual statements of other insurers specializing in legal professional liability insurance hayne did not attempt to estimate petitioner’s unpaid_losses he testified that he had no actuarial opinion as to the amount of unpaid loss_reserves petitioner should use for either annual_statement or federal_income_tax purposes instead his goal as stated by petitioner on brief was to assess the volatility present in petitioner’s data and the effect of that volatility on projections based on that very data hayne testified that petitioner’s loss development was historically volatile and difficult to predict with certainty he found that petitioner had substantially fewer expected paid claims than the number generally needed each year for full statistical credibility he attempted to quantify the level of uncertainty and to test petitioner’s carried reserves using two statistical analyses the incurred loss development method and the paid loss development method under these two methods hayne determined that the range of outcomes for petitioner’s - paid and incurred loss_reserves for the years in issue were as follows rounded in millions of dollars incurred loss paid loss_year development method development method dollar_figure to dollar_figure dollar_figure to dollar_figure to to to to hayne’s expert report states if the message given by the paid patterns were indeed correct one could conclude that petitioner’s carried reserves would not be adequate if however the message given by the incurred patterns were correct one could conclude that the carried reserves may be sufficient or perhaps even redundant hayne concluded that given the wide range of potential outcomes from these two statistical analyses he could not conclude that x petitioner’s carried reserves were in total so high as to be unreasonable or as petitioner summarizes hayne’s opinion on brief there was so much volatility in petitioner’s data that petitioner’s reserves were reasonable hayne also presented a comparison of petitioner's development factors to those of a selected peer group of companies comprising eight companies that are single-line legal malpractice insurers operating in other states he compared the ratio of petitioner's paid to ultimate losses and allocated loss adjustment expenses to the peer group hayne also compared the ratios of bulk and ibnr losses and allocated loss adjustment expenses to ultimate losses for petitioner with the same ratios for the selected group hayne did not define - the bounds of the selected group’s range but concluded that petitioner's ratio fell within the middle percent of the peer group’s range b james p streff respondent’s expert james p streff streff is an independent consulting actuary he is president of streff insurance services an actuarial consulting firm in red wing minnesota he has a bachelor's degree in mathematics from the college of st thomas and a master’s degree in statistics from the university of minnesota he is a fellow in the casualty actuarial society and a member of the american academy of actuaries he has worked as an actuary in the insurance industry since he is the appointed actuary for a number of companies and is under contract to provide actuarial assistance to the state of michigan's department of insurance in preparing his expert report streff relied on four primary sources petitioner's annual statements dating back to certain internal data requested from petitioner industry statistics obtained from best publications and the reports prepared by petitioner's appointed actuaries for years through streff performed an actuarial analysis he acknowledged that petitioner’s low claim volume reduced its statistical credibility streff reviewed other aspects of petitioner’s -- q- business and claim trends to satisfy himself that petitioner’s underlying loss and loss adjustment expense patterns were stable and consistent t like hayne streff used two accepted actuarial methods involving projections of both incurred and paid losses streff computed his development factors for both incurred losses and paid losses using petitioner’s last five to seven annual statements streff expressed the development as a ratio or arithmetic percentage showing the change in paid_or_incurred losses from one year to the next streff computed a weighted 3-year average and a weighted average for all years presented and then selected the development factor to be applied to each interval on the basis of his judgment and experience as an actuary streff applied the development factor determined for each year to the paid_or_incurred losses for that year as james p streff streff reviewed the following types of information financial considerations such as written premium surplus etc marketing and loss exposure considerations such as the size of insured law firms policy limits rate changes and reinsurance loss reserve considerations such as reserve tests underlying loss patterns such as claim closure rate claims closed without payment loss frequency and severity and claim migration ée movement of a claim from one reinsurance layer to another as a result of deviations in its original estimation in general development factors express the ratios of amounts at one age to those at the immediately prior age actuaries use development factors along with other methods to estimate loss and loss expense reserves -30- appropriate to project the ultimate losses for that year in this respect streff’s approach is similar to methods used by petitioner’s appointed actuaries streff then reduced the ultimate losses by the amounts already paid for each year to determine the projected loss reserve he did this for both incurred losses and paid losses streff equally weighted the projected losses using incurred loss development and paid loss development to arrive at his selected loss reserve for each of the years in issue streff separately calculated the amount to be reserved for allocated loss expenses he reviewed the historical relationship between paid losses and paid loss expenses to determine a ratio for each year in which claims remained open streff then applied this ratio to his projected unpaid_losses to determine the amount of projected allocated loss expenses streff also calculated a reserve for unallocated loss expenses unlike hayne streff provided a most likely estimate of petitioner's net_loss reserve for each of the years in issue as follows year amount dollar_figure big_number big_number -31- streff determined a reasonable range of deviation extending from dollar_figure below to dollar_figure above his most likely reserve estimates as part of his report streff restated petitioner’s carried reserves for each year of its history by considering subseguent payments and changing reserve levels for successive years through according to this analysis petitioner’s initial reserves for each of the years through were lower than their restatement in whereas petitioner’s initial reserves for each of the years through were to percent higher than their restatement in streff’s expert report indicates that on the basis of information in petitioner’s annual statements petitioner’s restated reserves as of date and the resulting deficiency or redundancy in the initial booked reserve were as follows in millions of dollars original deficiency year reserve restatement redundancy dollar_figure dollar_figure sec_197 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -32- iv analysis a whether petitioner has proved that its estimates of unpaid_losses were fair and reasonable necessity and reasonableness of adverse development reserve as described above petitioner’s total unpaid loss reserve comprises a case reserve as established by its claim department and an adverse development reserve set by bixler and its controller for the years in issue the adverse development reserve increased petitioner’s total unpaid loss_reserves by amounts ranging from about percent to about percent although bixler testified generally about the uncertainty inherent in petitioner’s reserves petitioner can point to no concrete evidence or analysis showing for the years in issue the necessity for or reasonableness of the adverse development addition to the case reserves as estimated by petitioner’s claim department the record does not suggest that the claim department’s estimates of unpaid_losses were low or failed to reflect potential adverse development in fact bixler acknowledged that he had no reason to be critical of petitioner’s case reserves in western cas sur co v commissioner t c pincite the taxpayer had established in three schedule p lines of coverage voluntary loss_reserves which were an additional_amount that the taxpayer voluntarily included in its loss -33- reserves for certain lines in which the reserves otherwise computed have historically proven inadequate the commissioner had argued that the voluntary loss_reserves were greater than historical deficiencies in the schedule p lines of coverage and were intended to cover deficiencies in certain schedule o lines of coverage rejecting the commissioner’s arguments we held that the test of reasonableness should be directed at the total unpaid loss_reserves rather than at individual lines of coverage and that the taxpayer’s total estimated reserves were not only reasonable but actually understated in light of prior experience see id pincite in the instant case by contrast petitioner has not shown that for the years in issue it established adverse development reserves to ensure the adequacy of reserves that historical experience had proved inadequate or that its total_reserves are reasonable in light of prior experience to the contrary the evidence strongly suggests that for each year in issue petitioner’s recent historical experience had proved petitioner’s case reserves to be generous for example petitioner’s own reserve analyses for the years in issue indicate significant redundancies in its case reserves petitioner’s appointed actuary noted that as of yearend there was total redundancy in petitioner’s total booked net_loss reserve of dollar_figure--which exceeds the dollar_figure adverse development reserve that petitioner established for the -34- and best reports indicate that petitioner was very conservatively reserved and had demonstrated a pattern since of writing down excess reserves established in prior years in sum petitioner has failed to prove the necessity of the adverse development reserve for the years in issue during which neither its own reserve analyses nor historical experience indicated deficiencies in its case reserves even if we were to assume arguendo that petitioner has demonstrated a need for adverse development reserves for the years in issue petitioner nonetheless has failed to carry its burden to show that its unpaid loss reserve estimates were fair and reasonable it has not shown what specific factors if any were taken into account in establishing the extra percentage of case reserves that would be included in the adverse development reserve nor has it shown how the factors might have been weighted other than summary reserve analyses petitioner presented no work papers or other documentation showing what facts it considered or analyzed in determining its adverse development reserve there is no specific indication in the record for example why petitioner in computing its adverse development reserve for applied a factor of percent for open claims of dollar_figure or less rather than some lower or higher factor or why the factor applied to current-year claims varied from year to year similarly although bixler testified that petitioner made separate and additional allowance for claims over dollar_figure -35- there is no indication how that separate allowance was made how it purported to avoid redundancy with the case reserve developed by the claim department or to what extent petitioner took into account its reinsurance proceeds recoverable for claims over dollar_figure variance from actuarial estimates in utah med ins association v commissioner tcmemo_1998_458 the taxpayer’s actuary used consistent actuarial methods and standard actuarial loss development techniques to estimate the taxpayer’s ultimate loss within a bounded range instead of recommending a point estimate the taxpayer then selected reserves at the high end of the actuary’s indicated range on the basis of the evidence in the record including the testimony of the actuary we concluded that the actuary’s indicated range of reserves was reasonable that each point in the actuary’s range was reasonable and that the taxpayer’s reserves were fair and reasonable by contrast here the evidence does not indicate that petitioner used consistent actuarial methods and standard actuarial loss development techniques in establishing its loss_reserves petitioner’s actuaries did not assist in the witcraft opinion for states that petitioner’s carried reserves were computed in accordance with standards of practice issued by the actuarial standards board including the casualty actuarial society’s statement of principles regarding property and casualty_loss and loss adjustment expense continued -3 establishing petitioner’s reserves in the first instance but were asked after the fact to review petitioner’s carried reserves for purposes of satisfying the statutory certification requirement with respect to petitioner’s taxable_year witcraft specified no recommended range of reasonableness unlike the taxpayer’s actuary in utah medical but instead provided a best estimate that was significantly lower than petitioner’s carried net reserve while noting historical redundancies in petitioner’s carried net reserves petitioner has not explained the variance between this best estimate and the estimate petitioner used for tax purposes continued reserves the teufel opinions for and each state that petitioner’s carried reserves were computed in accordance with accepted loss reserving standards and principles it is unclear however whether these statements are meant to refer to the actuaries’ assessment of computational technigues of petitioner’s management as opposed to the actuaries’ own computations in independently evaluating the adequacy of petitioner’s reserves the actuaries were not called as witnesses to resolve such ambiguities petitioner states on brief that it did not call its actuaries to testify in part because petitioner was and is satisfied with the accuracy and clarity of the qualified actuaries’ reports on brief respondent complains about the lack of opportunity to cross-examine the actuaries respondent had equal opportunity however to call the actuaries as witnesses either as part of his case-in-chief or as rebuttal witnesses issuing a subpoena if necessary respondent chose not to accordingly we do not infer that the actuaries’ testimony would have been either favorable or unfavorable to petitioner see sisson v continued -37- similarly for petitioner’s and years teufel provided a selected point estimate that was significantly lower than petitioner’s carried net reserves for each of these years teufel also provided a recommended range relative to the recommended range of the taxpayer’s actuary in utah medical teufel’s recommended ranges are very large the evidence in the record is insufficient for us to evaluate adequately whether teufel’s recommended ranges are so large as to be unreasonable or whether every point in each recommended range would satisfy the requirement that the determination of unpaid losse sec_25 continued commissioner tcmemo_1994_545 at trial respondent raised a hearsay objection to the admission into evidence of the actuaries’ opinions and reports the court overruled the objection but invited respondent to renew his objection on brief respondent has not done so we conclude that respondent has abandoned his objection in any event respondent’s objection is without merit as petitioner presented adequate foundation testimony to qualify the actuarial opinions and reports as business records see fed r evid furthermore respondent’s expert witness stated that he relied upon the actuarial reports as one of four primary sources of information from which we conclude that respondent’s own expert deemed the information therein to be trustworthy in utah med ins association v commissioner tcmemo_1998_458 we accepted the reserves carried by the taxpayer even though they were near the upper limit of the actuary's range we characterized the actuary's range as large but not so large as to be unreasonable see id the upper limit of the actuary's range in utah medical was approximately percent above the lower limit of the range for each year in issue in the instant case by contrast for the upper limit of teufel’s recommended range was approximately percent higher than the lower limit and for the upper limit was approximately percent higher than the lower limit -38- represent actual unpaid_losses as nearly as it is possible to ascertain them sec_1_832-4 income_tax regs see hanover v commissioner t c pincite significance of actuarial certification and state review or lack thereof for each of the years in issue witcraft’s and teufel’s actuarial reports certify that petitioner’s unpaid loss_reserves make reasonable provision for petitioner’s unpaid_losses and loss expenses the record does not establish however that this certification was meant to be equivalent to the regulatory requirement that petitioner’s reserves be fair and reasonable within the meaning of sec_1_832-4 income_tax regs given the wide variance between petitioner’s carried reserves and the appointed actuaries’ best estimates it is unclear that any such equivalence was intended indeed because teufel and witcraft each anticipated that their opinions would be reviewed by the state regulator ’ it would appear likely that their focus was on conservatism and petitioner’s solvency for the department reviewed petitioner’s reserves and determined that they were adequate for and the department accepted petitioner's filing of the annual statements without any adjustments although this is a positive factor in evaluating the fairness and reasonableness of petitioner’s bach of the teufel opinions states this statement of opinion is intended solely for filing with state regulatory agencies the witcraft opinion contains a similar statement -3 q- reserves see utah med ins association v commissioner supra it is not conclusive as stated in 96_tc_61 revd on other grounds 972_f2d_858 7th cir the objectives of state regulation are not identical to the objectives of federal income_taxation state insurance regulators are concerned with the solvency of the insurer 244_us_585 in contrast federal tax statutes are concerned with the determination of taxable_income on an annual basis 282_us_359 the record does not establish that the state regulators would have been concerned with excesses in petitioner’s reserves thus their silence on this point is not necessarily significant given the clear directive of the regulations regarding the commissioner’s discretion to review the amount of deducted loss_reserves and the holding in 69_tc_260 upholding the validity of these regulations there is no merit to the argument that the commissioner’s review function is supplanted by the certifying actuaries or the state regulators a taxpayer's determination and reporting of unpaid_losses and loss expenses to a state insurance commission does not limit the commissioner’s obligation to enforce the regulations and to examine and adjust as necessary the amounts claimed for federal_income_tax purposes see 639_f2d_333 7th cir affg in --aq- part revg in part on another issue and remanding 70_tc_944 hanover ins co v commissioner t c pincite hayne’s testimony the testimony of petitioner’s expert hayne falls short in assisting the court in determining whether petitioner’s estimates of unpaid_losses were fair and reasonable or what estimates might be fair and reasonable he did not opine on the ultimate value of petitioner’s unpaid_losses his testimony suggests that because of the low volume and volatility of petitioner’s claims data almost any estimate within a very wide range might have statistical credibility his report implies for example that for petitioner’s year any estimate ina range from dollar_figure million to dollar_figure million might be considered reasonable hayne’s testimony is difficult to square with petitioner’s qualified actuary reports these reports reflect the application of a variety of standard actuarial techniques to arrive at best estimates or selected point estimates moreover hayne’s premise as to the volatility of petitioner’s data is difficult to square with bixler’s date statement to petitioner’s shareholders that we have had the opportunity to observe the loss activity in each band of risk and have found many of the lower layers to be relatively stable the witcraft report was prepared by another actuary in the same actuarial firm with which hayne is affiliated hayne testified that he had no reason to believe that witcraft did not do her analysis properly -4l1- under various conditions over several years hayne’s expert report and testimony provide little basis for assessing whether his peer-group ratio comparisons account for possible differences in reserving claim management and underwriting philosophies among the eight companies that he selected for comparison or whether those eight companies are in fact the appropriate peer group other factors citing utah med ins association v commissioner tcmemo_1998_458 petitioner argues that a number of other factors support the fairness and reasonableness of its estimates of unpaid_losses petitioner contends for example that it could not offset reserve deficits with other reserve surpluses because it wrote primarily lawyer’s professional liability insurance during the years in issue however petitioner had at a minimum a surplus of dollar_figure million in an date report to policyholders bixler characterized petitioner’s surplus as an impressive safeguard against adversity petitioner also argues that it adjusted its loss reserve each year to account for actual_loss_experience the development of petitioner’s case reserves from to hayne testified that in identifying his peer group he tried to get as many of the small localized lawyer mutual type companies that i could easily identify in insurance publications and that he located through electronic services best defines petitioner’s peer group as the national association of bar related insurance_companies nabrico hayne did not explain how petitioner’s ratios compared to the nabrico composite --42-- however should have alerted petitioner that its prior reserve estimates were more than adequate there is no evidence that petitioner took this prior experience into account in evaluating or amending its reserving philosophy and practices especially as regards its adverse development reserve cf hanover ins co v commissioner t c pincite taxpayer failed to prove that it employed any method of testing its reserves on the basis of prior experience even though it revised its reserve estimates from time to time on the basis of developments in particular cases petitioner argues that it had competing business concerns---- such as ensuring solvency and competitiveness---not to overstate its loss_reserves apart from such generalities however petitioner fails to articulate with particularity how such concerns----which would appear to relate principally to annual_statement reporting---should govern the determination of fair and reasonable estimates of unpaid_losses for federal_income_tax purposes in any event the record does not indicate that petitioner’s solvency was in jeopardy during the years in issue when its surplus consistently exceeded dollar_figure million conclusion on the basis of the totality of evidence in the record we conclude and hold that petitioner has failed to establish that its estimates of unpaid_losses as used in computing losses - incurred within the meaning of sec_832 represent a fair and reasonable estimate of the amount the company will be required to pay sec_1_832-4 income_tax regs b determination of fair and reasonable unpaid_losses for the analysis of respondent’s expert streff was in key respects similar to that of petitioner's appointed actuaries he testified that he agreed with the actuaries’ data and techniques and disagreed only with their assumptions for taxable_year we find streff’s analysis and conclusions to be credible we accept as fair and reasonable his dollar_figure estimate of petitioner’s net unpaid_losses as of yearend we note that this estimate exceeds witcraft’s best net reserve estimate of dollar_figure as well as the dollar_figure net reserve estimate determined in respondent’s notice_of_deficiency streff’s estimate of petitioner’s net unpaid loss reserve is lower than petitioner’s net carried case reserve of dollar_figure at first blush this result may seem anomalous given respondent’s statement on brief that petitioner’s case reserves are at least facially in compliance with the regulatory requirement that unpaid_losses be calculated based on the facts of each case sec_1_832-4 income_tax regs we do not interpret respondent’s statement on brief as a concession however that petitioner’s net case reserves reflect a fair and reasonable estimate of petitioner’s unpaid_losses respondent’s statement on brief appears to refer to petitioner’s estimate of its gross unpaid_losses and not to address possible effects of proceeds recoverable through petitioner’s reinsurance arrangements which proceeds are taken into account in computing losses_incurred within the meaning of sec_832 see sec_832 b a in this regard we note that for each year in continued --44- cc determination of fair and reasonable unpaid_losses for and for taxable years and streff estimated petitioner’s reserves to be lower than their levels this analysis is difficult to square with the undisputed facts which show that from to petitioner’s operations were increasing as measured by numbers of attorneys insured policies issued and premiums written and that petitioner was assuming a larger share of risks formerly ceded to reinsurers streff’s testimony indicates that his downward-trending estimates for and were predicated on his assumptions regarding a perceived increase in petitioner’s average open claim reserve in his report indicates that while such a phenomenon might indicate a true increase in ultimate claim costs it might also represent a change in case reserve attitude or reserve strengthening he testified that for he assumed that the increases were real but then adjusted his estimates downward for and on the basis of his conclusion that the increases had resulted from reserve strengthening on cross-examination however streff admitted that he had neither heard nor seen any evidence to lead 39’ scontinued issue petitioner’s estimates of reinsurance proceeds recoverable are significantly lower than the estimates used by its appointed actuaries----thus tending to result in higher net unpaid loss_reserves than recommended by the actuaries neither party has specifically addressed these variances - him to believe that there had been reserve strengthening in he testified that when he was preparing his expert opinion he did not necessarily have the knowledge of the uncontradicted testimony offered by petitioner’s officers at trial which indicated that there was no reserve strengthening we conclude that streff’s estimates of petitioner’s unpaid_losses for and were based on faulty assumptions regarding petitioner’s increases in itss case reserves for each of the years and we conclude that the best available evidence of a fair and reasonable estimate of petitioner’s unpaid_losses is the point estimate selected by petitioner’s qualified actuary therefore we conclude and hold that fair and reasonable estimates of petitioner’s unpaid_losses for and are dollar_figure and dollar_figure respectively to reflect the foregoing decision will be entered under rule
